Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 19, 2022

                                      No. 04-22-00658-CV

                        Michael R. VOORHIES and Norelle Voorhies,
                                       Appellants

                                                v.

                        TOWN OF HOLLYWOOD PARK, TEXAS,
                                    Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2022-CI-02380
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
       A copy of appellants’ notice of appeal was filed in this court on October 5, 2022. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed appellants to file an amended notice of appeal certifying proper
service on the responsible court reporter(s). An amended notice of appeal has not been filed.

         It is therefore ORDERED that Adrian A. Spears, II file an amended notice of appeal in
compliance with section 51.017(a) within ten (10) days from the date of this order. If appellants
fail to file an amended notice of appeal within the time provided, an order will be issued
directing Mr. Spears to appear and show cause why he should not be held in contempt for failing
to file the amended notice of appeal.




                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court